DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
 Claims 1, and 4-11 have been examined in this application. 
Status of Claims
This action is in reply to the application filed on December 8th 2020.
Claims 1, and 4-11 are currently pending and have been examined. 


	Response to Arguments
With respect to the rejection made under 35 U.S.C. 112, the Applicant’s arguments have been fully considered and in combination with the amendments the Examiner has concluded the 112 rejections are no longer appropriate. 

With respect to the rejection made under 35 U.S.C. 101, the Applicant’s arguments have been fully considered but are not persuasive. As such the Examiner maintains the rejection for at least the rationale noted below:
do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).  The Examiner also notes in MPEP 2106.04, that “The Court has held that a claim may not preempt abstract ideas, laws of nature, or natural phenomena, even if the judicial exception is narrow (e.g., a particular mathematical formula such as the Arrhenius equation). See, e.g., Mayo, 566 U.S. at 79-80, 86-87, 101 USPQ2d at 1968-69, 1971 (claims directed to "narrow laws that may have limited applications" held ineligible); Flook, 437 U.S. at 589-90, 198 USPQ at 197 (claims that did not "wholly preempt the mathematical formula" held ineligible). This is because such a patent would "in practical effect [] be a patent on the [abstract idea, law Benson, 409 U.S. at 71- 72, 175 USPQ at 676.” Based upon this discussion, the Examiner concludes that the current claim set are appropriately rejected under 35 U.S.C. 101, as the abstract idea represented, even if the exception is narrow, is still a patent on the abstract idea itself. 

The Applicant states on Page 16-17 that, “the claim limitations taken individually, and/or as a whole, impose a meaningful limit on the abstract idea. Here, independent claims 1 and 14 include detailed recitations (i.e., additional elements beyond the "abstract idea" elements) that include…” To summarize the elements discussed, they include additional elements as storing information, purchase information, input information, selecting order parameters, calculating product quantity information, and determining whether the combinations are appropriate. The Examiner respectfully disagrees that these elements as recited in the response, and summarized above, or all the elements addressed in the rejection below, recite significantly more than the abstract idea. The Examiner notes, that the elements merely recite either information itself, storing said information, or calculating or determining order parameters from said information. These functions are understood to be parts of the abstract idea themselves, and additionally any computer functionality associated with these functions, are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
The Applicant states on Page 18 that, “Moreover, the foregoing recitations, when taken together as a whole, narrow claims 1 and 11 more than sufficiently to the point that it is not possible to maintain that the claims as a whole are capable of monopolizing the abstract idea. This conclusion is borne out, at least in part, by the fact that the prior art is devoid of any system or method such as the ones claimed.” The Examiner respectfully disagrees that the current claim set is integrated into a practical application, due to the fact that the claims when taken as a whole are not capable of monopolizing the abstract idea. The Examiner respectfully disagrees that the claims integrate the abstract idea into a practical application, this is because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
The Applicant also states on Page 19 that, “Turning to dependent claims 4-10, the Office Action fails to make a prima facia case for rejection under Section 101. The Office is obligated to consider each additional limitation set forth in the dependent claims to determine whether or not the additional limitations, individually, or as a whole, integrate the judicial exception into a practical application, or amount to significantly more than the asserted abstract idea.” The Examiner respectfully disagrees that the dependent claims were not examined properly in the previous rejection. The dependent claims when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The claims provide minimal additional elements for further consideration either individually or as ordered combinations with the independent claims. As such, additional recited limitations in the dependent claims only refine the identified abstract idea further.

With respect to the rejection made under 35 U.S.C 102 & 103, the Applicant’s arguments have been fully considered but are not persuasive. As such the Examiner maintains the rejection for at least the rationale noted below:
	The Applicant states on Page 20, “The subject matter taken from previously pending claims 2 and 3 has been added to claims 1 and 11 by amendment.” The Applicant also states on Page 21 that, “The identified portions of Tsujibe at paragraphs [0080] and [0082]-[0083] do not concern prediction of the appropriateness of consumption amounts at all. Rather, these portions of Tsujibe reference a "procurement plan fill rate" that "is a ratio of procurement requests, among all procurement requests, which request is satisfied (the product arrived at or before the specified delivery date)." See Tsujibe at paragraph [0082]. Thus, Tsujibe concerns delivery dates, not consumption amounts as required in the claims.” The Examiner respectfully disagrees, Tsujibe does teach the broadest reasonable interpretation of the current claim set, specifically for the limitations discussed in claim 2, which did recite, wherein the order parameter changing combination creation unit receives an input of information specifying a range of a value of the order parameter candidate and creates the combination of order parameters, and the stock evaluation unit calculates, for each of the combinations of order parameters, a stock amount at a predetermined reference time using the assumed consumption amount and a stock amount at the predetermined reference time using the consumption amount in the consumption plan and determines that the combination of order parameters with respect to the consumption amount in the consumption plan or the assumed consumption amount is appropriate in a case where the stock amount satisfies a predetermined condition. The Examiner notes that the system of Tsujibe, does concern the prediction and consumption amounts as set forth in the claim language. The reference may display a number of different order fulfillment scenarios based on constraint conditions, which are understood to be a form of consumption amounts, along with meeting feasibility values above a certain threshold, which may be based on how quickly the goods are able to be received in relation to the consumption amount. Additionally consumption plan information is utilized to determine a schedule for products to be consumed, where a product item, target week and an amount are associated with the consumption plan, therefore at least described in [0053] one can see that consumption plans are in fact described are targets in order to alleviate one or more constraints. Furthermore, in [0061] it is discussed that an increased production amount (i.e. a rate of consumption) has an increased ratio of supplied products for each of the week’s counting from the current week, thus the feasibility stores quantified probabilities with which the alleviated constraints are achieved, based on the rate of consumption.

	The Applicant additionally states on Page 20, “Turning to the claim 3 elements added to claims 1 and 11 , Ohara does not disclose the determination, for each of a plurality of combinations of order parameters, whether or not a stock amount is equal to or smaller than a predetermined stock target value. Instead, in Ohara, there is consideration of whether a "remaining amount of the consumable item currently in use reaches the threshold value TH2. Thus, in Ohara, there is a determination of whether a remaining amount is above a threshold, not below a threshold," See Ohara at paragraph [0077]. It is evident from the discussion in Ohara that TH2 is a minimum amount, not a maximum amount.” The Examiner respectfully disagrees, as the combination of Tsujibe in view of Ohara teach the broadest reasonable interpretation of the current claim set. Tsujibe as discussed in the independent claim along with elsewhere in the rejection, does provide for the usage of order parameters, including factors such as a lead time from ordering to a supplier, and a safe stock amount. In addition Tsujibe does provide some explanation of utilizing thresholds in making stock evaluation decisions, such as meeting a certain feasibility related to meeting a certain constraint, where a constraint may be fully satisfying the procurement request, or satisfying the minimum amount of objects put into the production line (i.e. being consumed) as seen in [0052], where the feasibility may be relating to a lead time for shipping, or a certain safe stock amount, see Figure 12 & 14 for examples of using such data. However, Tsujibe, as stated in the previous rejection does not teach a case where the stock amount at a predetermined reference time is equal to or larger than 0 and equal to or smaller than a predetermined stock target value. Furthermore, Ohara is utilized to teach a certain threshold value of a stock amount, where the stock amount is understood to be 0 up to a certain threshold value, which is understood to be a minimum value required per the consumption of the system per example. Ohara provides such a threshold, where a user may select a threshold value of the stock amount so as to not run out of the product before the product is able to be delivered, therefore such a threshold value is understood to be greater than 0 (the product has already run out) and a stock threshold of a product at the specific prompted date (understood to be smaller than or equal to a target value).  




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, and 4-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) an abstract idea. This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim(s) 1, and 4-10 are directed to an order parameter generation supporting device, which is a system; Claim 11 is directed to a method, which is a process. Therefore claims 1 and 4-11 are directed to one of the four statutory categories of invention. As such, the claims are directed to statutory subject matter under Step 1 of the 2019 PEG flowchart; however, claims 1 and 4-11 are directed to a judicial exception (i.e. an abstract idea). Accordingly, the claims will be further analyzed under step 2 of the 2019 PEG framework:
            Under step 2A of the 2019 PEG framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea (Step 2A prong 1) and fail to integrate the abstract idea into a practical application (Step 2A prong 2).
The claimed invention recites the abstract idea of generating a stock evaluation plan based upon consumption values and various assumptions. Regarding representative independent claim 1, the claim recites the abstract idea, in at least the following bolded limitations:
An order parameter generation supporting computer-based system, comprising: an input unit; 
an output unit; 
a processor; 
and at least one non-transitory a-storage medium, wherein the processor is in communication with the input unit, the output unit, and the at least one non-transitory storage medium, and wherein the at least one non-transitory storage medium stores at least one program that when executed by the processor configures the computer- based system to perform the steps of:
 storing  assumed scenario information for first and second parts including an assumed consumption amount of the first and second parts to be consumed on scheduled consumption dates or during a predetermined period;
storing consumption plan information for the first and second parts including a consumption amount of the first and second parts to be consumed on the scheduled in a consumption dates or during the predetermined period;
storing master information for the first and second parts including, as an order parameter which is a value related to an order, parameters at a current time, said order parameters selected from the group consisting of: a purchase unit amount, a procurement lead time, and a safe stock amount;
receiving an input of information specifying a range of value for an order parameter change candidate;
selecting a plurality of combinations of the order parameters for the first and second parts including the an order parameter change candidate
calculating, for each of the plurality of the combinations of the order parameters, a stock amount at a predetermined reference time using the assumed consumption amount and a stock amount at the predetermined reference time using the consumption amount; 
determining whether or not each of the plurality of the combinations of the order parameters is appropriate for each consumption amount stored in association with in-the consumption plan information and each assumed consumption amount stored in association with the assumed scenario information based on the stock amount at the predetermined reference time being equal to or larger than 0 and equal to or smaller than a predetermined stock target value
and generating display information of an evaluation result based on the determination of whether or not each of the plurality of the combinations of the order parameters is appropriate
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of system stores consumption data, assumes a consumption amount, and utilizes the data such as the consumption amount, plan and assumptions in order to provide results that are appropriate based on the order parameters, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because storing consumption data, assuming a consumption amount, and utilizing the data such as the consumption amount, plan and assumptions in order to provide results that are appropriate based on the order parameters, is a sales activity. Thus, representative claim 1 recites an abstract idea. 

Under Step 2A (prong 2), the Examiner acknowledges that representative claim 1 does recite additional elements (as listed in bold below).
An order parameter generation supporting computer-based system, comprising: an input unit; 
an output unit; 
a processor; 
and at least one non-transitory a-storage medium, wherein the processor is in communication with the input unit, the output unit, and the at least one non-transitory storage medium, and wherein the at least one non-transitory storage medium stores at least one program that when executed by the processor configures the computer- based system to perform the steps of:
 storing  assumed scenario information for first and second parts including an assumed consumption amount of the first and second parts to be consumed on scheduled consumption dates or during a predetermined period;
storing consumption plan information for the first and second parts including a consumption amount of the first and second parts to be consumed on the scheduled in a consumption dates or during the predetermined period;
storing master information for the first and second parts including, as an order parameter which is a value related to an order, parameters at a current time, said order parameters selected from the group consisting of: a purchase unit amount, a procurement lead time, and a safe stock amount;
receiving an input of information specifying a range of value for an order parameter change candidate;
selecting a plurality of combinations of the order parameters for the first and second parts including the an order parameter change candidate
calculating, for each of the plurality of the combinations of the order parameters, a stock amount at a predetermined reference time using the assumed consumption amount and a stock amount at the predetermined reference time using the consumption amount; 
determining whether or not each of the plurality of the combinations of the order parameters is appropriate for each consumption amount stored in association with in-the consumption plan information and each assumed consumption amount stored in association with the assumed scenario information based on the stock amount at the predetermined reference time being equal to or larger than 0 and equal to or smaller than a predetermined stock target value
and generating display information of an evaluation result based on the determination of whether or not each of the plurality of the combinations of the order parameters is appropriate
Taken individually or as a whole, representative claim 1 does not integrate the recited judicial exception into a practical application of the exception. This is because claim 1 merely includes instructions to implement an abstract idea on a computer (or merely uses a computer as a tool to perform an abstract idea). The elements are recited with a high degree of generality, and the specification sets forth the general-purpose nature of the technologies required to implement the invention, per example [0017]-[0021] describe the general nature of the order parameter generation support system, utilizing a user terminal, a database, which is communicably connected via a network, where the order parameter generation supporting device is an information processing device such as a PC or server computer, wherein the storage unit stores information, and the control unit controls the order parameter generation supporting device amongst other features.
Secondly, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 
Clearly, the disclosed invention is intended to be implemented using known, existing and generic hardware. Thus, given this generality with which the additional technological elements are recited and disclosed, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Thus, under Step 2B, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).
As such, representative claim 1 is ineligible. 
The analysis above applies to all statutory categories of invention.  Accordingly, claims 11 is rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
The dependent claims 4-10 do not aid in the eligibility of independent claim 1. For example, claims  4-10 merely provide further embellishments of the limitations recited in independent claim 1. Thus, dependent claims 4-10 are also ineligible.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0254590 A1 Akihisa Tsujibe, which from now on this will be referred to as Tsujibe , in view of US 2016/0292774 A1 Kiyotaka Ohara, which will from now on be referred to as Ohara.
As per claim 1 Tsujibe teaches an order parameter generation supporting computer-based system, comprising: an input unit; (Tsujibe: at least in [0033] (See where the procurement plan preparation device includes an inputter), also see Figure 17)
an output unit; (Tsujibe: at least in [0033] (See where the procurement plan preparation device includes a displayer), also see Figure 17)
a processor; (Tsujibe: at least in [0033] (See where the procurement plan preparation device includes a controller), [0034] (See where the storage may be configured by storage devices such as hard disk drives), also see Figure 17)

and at least one non-transitory a-storage medium, wherein the processor is in communication with the input unit, the output unit, and the at least one non-transitory storage medium, and wherein the at least one non-transitory storage medium stores at least one program that when executed by the processor configures the computer- based system to perform the steps of: (Tsujibe: at least in [0033] (See where the procurement plan preparation device includes a storage), also see [0100])
 storing  assumed scenario information for first and second parts including an assumed consumption amount of the first and second parts to be consumed on scheduled consumption dates or during a predetermined period; (Tsujibe: at least in [0033] (See where the procurement plan device, includes a storage,  where master information, alleviated constraints, plan decisions may be configured and can then be displayed utilizing a controller, and an inputter.) ,[0035] (See where the master information storage includes information regarding the procurement plan),[0042] (See where consumption plan information stored in the master information storage, includes consumption information in a data table as seen in at least Figure 5, which shows schedules for products to be consumed by being put to use. Wherein the consumption plan information stores product item, temporal information such as target week, a base code, and a quantity),[0067] (the master information receiver may also receive input wherein the system stores said information, in a storage device))
storing consumption plan information for the first and second parts including a consumption amount of the first and second parts to be consumed on the scheduled in a consumption dates or during the predetermined period; (Tsujibe: at least in [0035] (See where the master information storage includes information regarding the procurement plan),[0042] (See where consumption plan information stored in the master information storage, includes consumption information in a data table as seen in at least Figure 5, which shows schedules for products to be consumed by being put to use. Wherein the consumption plan information stores product item, temporal information such as target week, a base code, and a quantity)
storing master information for the first and second parts including, as an order parameter which is a value related to an order, parameters at a current time, said order parameters selected from the group consisting of: a purchase unit amount, a procurement lead time, and a safe stock amount; ((Tsujibe: at least in [0067]-[0068] (See where the master information receiver receives inputs of each master information, where the information is stored in storage. The alleviated constraint receiver receives inputs of each alleviated constraint information, each alleviation may be for each of the locations or transportation routes, where amounts and feasibilities are different for each component/product, where the alleviation amounts (safe stock amount and feasibilities (probability of lead time success) are uniquely defined by product item, route code, and alleviation number.), [0065] (See where the various alleviation numbers are associated with forwarded width and amount, along with mentions of consumption information for this week and next week (understood to be parameters for a current time)).
receiving an input of information specifying a range of value for an order parameter change candidate; (Tsujibe: at least in [0080] (See where the system may display the scenarios based on the alleviated constraint combinations, which have the feasibility above values selected in the selection area, wherein the selection area may be configured so that a range of values may be selected))
selecting a plurality of combinations of the order parameters for the first and second parts including the an order parameter change candidate (Tsujibe: at least in [0037]-[0038] (See where the base code stores ID’s that identify suppliers and destinations and products regarding the procurement plan, wherein the base functionality stores information such as where is it being shipped from, where is the destination, and by which supplier. Wherein the supplier production plan information stores the product item, the base code, the target week, and the amount, as seen in at least Figure 3)) ,[0053] (See where the types of targets to fully satisfy the supply requests and the consumption plan occurred, additionally alternative targets may be set, wherein the target to achieve safe stocks of 90 percent of the consumption plan may be set, where the alleviated constraints in the table may be configured by human decisions)
calculating, for each of the plurality of the combinations of the order parameters, a stock amount at a predetermined reference time using the assumed consumption amount and a stock amount at the predetermined reference time using the consumption amount; (Tsujibe: at least in [0082]-[0083] (See where the system may sort each alleviated scenario according to various sort conditions, and may also be filtered by the product item, wherein the sort conditions may utilize the plan fill rate, the order of feasibility, and the transportation cost. Wherein, the procurement plan fill rate may be a ratio of the procurement request, and which requests are satisfied such as the product arriving before a specified delivery date, thus the fill rate of the scenario is then this calculated ratio), Also see [0053] & [0061]))
and generating display information of an evaluation result based on the determination of whether or not each of the plurality of the combinations of the order parameters is appropriate (Tsujibe: at least in [0072]-[0074] (See where the procurement plan list creator may output a format of results of the alleviated scenarios based on the selected constraints, wherein the display may filter the items and the results may be displayed as a list to the user, such as the one in Figure 15. Wherein the plan is displayed on the screen, and decisions may be received by the user, and notifications based on said selections and decisions),[0083])
Tsujibe additionally teaches utilizing order parameters, including factors such as a lead time from ordering to a supplier, and a safe stock amount. In addition Tsujibe does provide some explanation of utilizing thresholds in making stock evaluation decisions, such as meeting a certain feasibility related to meeting a certain constraint, where a constraint may be fully satisfying the procurement request, or satisfying the minimum amount of objects put into the production line (i.e. being consumed) as seen in [0052] (understood to be various kinds of thresholds). However, Tsujibe, does not teach the totality of the following, determining whether or not each of the plurality of the combinations of the order parameters is appropriate for each consumption amount stored in association with in-the consumption plan information and each assumed consumption amount stored in association with the assumed scenario information based on the stock amount at the predetermined reference time being equal to or larger than 0 and equal to or smaller than a predetermined stock target value

 Furthermore, Ohara is utilized to teach a certain threshold value of a stock amount, where the stock amount is understood to be 0 up to a certain threshold value, which is understood to be a minimum value required per the consumption of the system per example. Ohara provides such a threshold, where a user may select a threshold value of the stock amount so as to not run out of the product before the product is able to be delivered, therefore such a threshold value is understood to be greater than 0 (the product has already run out) and a stock threshold of a product at the specific prompted date (understood to be smaller than or equal to a target value).  (Ohara: at least in [0072] (See where the use prediction information is calculated on the basis of time variation in the remaining amount of the item indicated, where the remaining amount is plotted to a date when the item(s) were received, and the current remaining amount of the item(s), [0077]-[0078] (See where when a user changes a threshold value to one smaller than the regression line, such as the date when the remaining amount of the item reaches said threshold comes after the date between the smallest amount of delivery days, the ordering system utilizes this information to present said information on the screen, confirming or setting forth that the conditions are inappropriate.
At the time this invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Tsujibe with these aforementioned teachings from Ohara with the motivation of utilizing more user, usage and other information in order to better predict when products are needed, would allow for appropriate timing according to the users circumstances of when and how products should be reordered, thus creating a more efficient order management system.  (Ohara: at least in [0005]-[0006])
As per claim 4, Tsujibe teaches calculating a stock amount using the consumption amount in the consumption plan information as the planned stock amount at the current time by using the order parameter at the current time included in the master information, and including the order parameter at the current time and the planned stock amount at the current time. (Tsujibe: at least in [0060] (See where the configuration of the alleviation information may include a production amount that can be increased (how much is used in the future, such as two weeks from today), wherein the increased production amount and the feasibility is utilized to calculate various plans for the order parameter.), [0065] (See where the plan may include the forwarded width and forwarded amount, which indicate how much will be used in the next week, or two weeks, and then how much more stock will be needed, wherein the forwarded width and amount may be described in some temporal descriptor, such as days, weeks, or months from a given reference point)  Figure 11)
As per claim 5, Tsujibe teaches the following, warehousing plan information in which a warehoused amount is associated with the first part, and the consumption plan information,  adjusting the consumption 59amount of the consumption plan information in a case where a predetermined consumption amount condition is satisfied, (Tsujibe: at least in [0042] (See where consumption plan information stored in the master information storage, includes consumption information in a data table as seen in at least Figure 5, which shows schedules for products to be consumed by being put to use. Wherein the consumption plan information stores product item, temporal information such as target week, a base code, and a quantity))
Note: The warehoused amount associated with the item, is understood to be any amount that may be associated with the item, such as how much is left in stock, or reserve, or how much a user is willing to receive, therefore any quantity referring to the amount of product is understood to be the warehouse amount. 
determining whether or not a combination of order parameters for the adjusted consumption amount is appropriate with respect to the first part for which the constraints are utilized (Tsujibe: at least in [0037]-[0038] (See where the base code stores ID’s that identify suppliers and destinations and products regarding the procurement plan, wherein the base functionality stores information such as where is it being shipped from, where is the destination, and by which supplier. Wherein the supplier production plan information stores the product item, the base code, the target week, and the amount, as seen in at least Figure 3)) ,[0053] (See where the types of targets to fully satisfy the supply requests and the consumption plan occurred, additionally alternative targets may be set, wherein the target to achieve safe stocks of 90 percent of the consumption plan may be set, where the alleviated constraints in the table may be configured by human decisions) )
However, Tsujibe does not explicitly teach generating stock trend simulation information, specifically generating stock trend simulation information indicating a stock trend of a first part by using stock information in which a stock amount is associated with the first part.
Furthermore, Ohara teaches a similar system, in which a stock trend simulation is utilized for a given amount of item(s) (Ohara: at least in [0072]-[0077] (See where a prediction is made based on the basis of the time variation in the remaining amount of the product, wherein it is determined based on the calculated regression when an amount will be consumed down to a user set threshold, wherein the information provided showcases how much is left, and predicts based on usage and ordering history, how long it will take to get depleted.  Figure 5) 
At the time this invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Tsujibe with these aforementioned teachings from Ohara with the motivation of utilizing more user, usage and other information in order to better predict when products are needed, would allow for appropriate timing according to the users circumstances of when and how products should be reordered, thus creating a more efficient order management system.  (Ohara: at least in [0005]-[0006])
As per claim 6, Tsujibe in view of Ohara teach the limitations set forth in claim 5 specifically the utilization of the stock trend simulation, Tsujibe additionally  teaches using adjusted consumption amount for other parts constituting a product common to the first, second, and other parts for which the analysis is generated, storing part configuration information indicating the first, second, and other parts constituting the product; and determining whether or not the combination of order parameters is appropriate for the other parts based on the adjusted consumption amounts for the other parts. (Tsujibe: at least in [0054] (See where the product items are stored, the transportation cost are affiliated with the products, an upper limit and a feasibility are utilized) Figure 9, [0055] (See where the product item may store multiple names of product items, wherein the alleviation may store Id’s for identifying alleviated constraints, wherein upper limits may be stored for transportation costs, and the feasibility may be used to store probabilities with the which each part may alleviate a certain constraint), [0056] (Additionally see tables such as Figure 9 are displayed for each supplier, wherein transportation costs are different foe each supplier, and suppliers typically are in different locations, and additionally the business may have separate destinations.)
As per claim 7, Tsujibe in view of Ohara teaches the limitations set forth above, such as providing a result screen which showcases information about various ordering scenarios, however Tsujibe does not explicitly teach generating the display information of the evaluation result to include a graph illustrating the stock trend of the first, second, or other of the parts associated with each of the combinations of the order parameters. 
However, Ohara teaches a similar system, wherein a graph is provided in order to show how a stock trend may be affected by various changes in order parameters and usage. (Tsujibe: at least in [0072]-[0077] (See where a prediction is made based on the basis of the time variation in the remaining amount of the product, wherein it is determined based on the calculated regression when an amount will be consumed down to a user set threshold, wherein the information provided showcases how much is left, and predicts based on usage and ordering history, how long it will take to get depleted. Wherein based on the user selected threshold of product remaining, and how many delivery days, the graph may showcase information regarding the delivery, product, and usage in order to determine if and when a product should be reordered.)  Figure 5))
At the time this invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Tsujibe with these aforementioned teachings from Ohara with the motivation of utilizing more user, usage and other information in order to better predict when products are needed, would allow for appropriate timing according to the users circumstances of when and how products should be reordered, thus creating a more efficient order management system.  (Ohara: at least in [0005]-[0006])

As per claim 8, Tsujibe in view of Ohara teaches the limitations set forth above, additionally Tsujibe teaches storing price information on a price of a part in association with an order parameter; calculating the price required for each of the plurality of the combinations of the order parameters by using the price information; and generating the display information of the evaluation result to include the price required for each of the plurality of the combination of the order parameters. (Tsujibe: at least in [0054] (See where the product items are stored, the transportation cost are affiliated with the products, an upper limit and a feasibility are utilized) Figure 9, [0055] (See where the product item may store multiple names of product items, wherein the alleviation may store Id’s for identifying alleviated constraints, wherein upper limits may be stored for transportation costs, and the feasibility may be used to store probabilities with the which each part may alleviate a certain constraint), [0056] (Additionally see tables such as Figure 9 are displayed for each supplier, wherein transportation costs are different foe each supplier, and suppliers typically are in different locations, and additionally the business may have separate destinations.) Additionally see [0021] where the transportation cost alleviation information is stored in the alleviation constraint storage.)
As per claim 9, Tsujibe in view of Ohara teaches the limitations set forth above, additionally Tsujibe teaches associating information indicating a change time with each of the plurality of the combinations of the order parameters, and61 determining whether or not each of the plurality of the combinations of the order parameters in a case where the order parameter at the current time is changed into the order parameter change candidate at the change time, is appropriate. (Tsujibe: at least in [0060]-[0065] (See the discussion of the production increase alleviation, the increased production amount and the feasibility, wherein the increased production amount, ie usage may be for each week counting from the current week, wherein the feasibility changes based on the product plan for various weeks into the future. Additionally see the forward alleviation information may be used to determine probabilities where the alleviated constraints are achieved, where the forwarded width describes the number of days which the production is forwarded, and the forwarded amount is the amount of forwarded productions, such as using increased ratios of the product amount. Thus the alleviations based on the production plan for next week will be considered against the feasibility and based on past records or skilled parties, the alleviation plan is created or changed)
As per claim 10 , Tsujibe in view of Ohara teaches the limitations set forth above, additionally Tsujibe teaches displaying all the combinations of order parameters  displaying the combination of order parameters determined to be appropriate based on a user input. (Tsujibe: at least in [0060]-[0065], Figure 15 (see where the user can select the product item, and the feasibility, in this case being over 80 percent))
As per claim 11: Claim 11 is a method. Claim 11 recites limitations that are parallel in nature to those addressed above in claims 1, and 4-10, which are directed to an order parameter generation supporting device, which is a system. Claim 11 is therefore rejected for the same reasons and rationale as set forth above in claims 1, and 4-10.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BENJAMIN WARREN whose telephone number is (571)272-8934.  The examiner can normally be reached on Monday-Friday; 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON B WARREN/               Examiner, Art Unit 3625                                                                                                                                                                                         
/ALLISON G WOOD/           Primary Examiner, Art Unit 3625